Citation Nr: 1618825	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1989 to February 1997.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in July 2015, when it remanded for further development. 

In a January 2015 statement, the Veteran related that he wished to withdraw his request for a Board hearing.  Accordingly, the Board finds the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (e) (2015).


FINDING OF FACT

The Veteran's left hip disability developed many years after service, is not otherwise attributable to active service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a left hip disability that is the result of disease or injury incurred in or aggravated by active military service, or which is proximately related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of January 2011 and September 2011 letters from the RO to the Veteran. Those letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice. 

Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The record shows that the Veteran was afforded several VA examinations in connection with his claim which collectively provided opinions responsive to the legal questions involved in this case; the Veteran does not contend that the examinations were inadequate, and the record does not otherwise suggest the examinations, when viewed collectively, are legally deficient.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. 

II. Factual background.

The Veteran seeks entitlement to service connection for left hip disability, which he contends developed secondary to either a lumbar spine disability and/or his service-connected chondromalacia patella of both knees.

The Veteran was provided with a VA orthopedic examination in October 2011, at which time he was diagnosed as having degenerative joint disease of both the right hip and left hip.  However, the examiner opined that it was less likely than not that the Veteran's bilateral hip symptomatology was secondary to his bilateral knee symptomatology because he reported his knee pain as having its onset in the 1990s, while he reported the onset of his hip pain to be only 1.5 years prior to the October 2011 examination.  Given this time lag as well as the Veteran's normal gait, the examiner opined that his hip pain was most likely a separate entity.  The October 2011 VA examiner did not opine as to whether the Veteran's hip disabilities were aggravated by his service-connected knee disabilities.

In an October 2014 Hip and Thigh Conditions Disability Benefits Questionnaire dated, a private physician diagnosed the Veteran as having osteoarthritis of the bilateral hips.  Although this physician opined that the Veteran's current right hip symptomatology developed secondary to his service-connected left knee chondromalacia patella as a result of compensating for his arthritic left knee, the physician did not offer an opinion as to the etiology of the Veteran's left hip osteoarthritis.

The Veteran was afforded another VA examination in December 2015.  The Veteran reported to the examiner that his left hip pain began in 2012 as left groin pain, and progressed to the hip.  The Veteran related that since about 2013, the pain has been more intense and easily aggravated by daily activities, and that he took ibuprofen for the pain.  The Veteran also reported an in-service right hip injury (no left injuries).  The examiner opined that it was less likely as not that the Veteran's left hip disorder was caused or aggravated by his other service-connected disabilities.  The examiner stated that the Veteran did not experience any left hip injuries in active service, and was only diagnosed with mild degenerative joint disorder of the left hip in 2012 (the Board notes that the Veteran was actually diagnosed in October 2011).  The examiner reported that "wear and tear" was the most likely causes of the Veteran's bilateral hip problems, and that since the Veteran developed a bilateral hip disorder when he was younger than 50, genetic factors could be a possible origin of the disorder.  The examiner also related that the Veteran's left hip was not aggravated by his other service-connected disabilities, as medical literature did not support degenerative joint disorder in one joint (the Veteran's knees and/or spine) causing degenerative joint disorder in another joint (the Veteran's hips, and more specifically left hip), "except in amputees where weight bearing i[s] increased in the remaining limb."  The examiner concluded that the Veteran's bilateral hip disorder was likely due to the same causes, which were medically unknown.  

Private and VA treatment records reflect complaints of, and treatment for, left hip pain.  They do not offer an opinion as to the etiology of any existing left hip disorders.

The Veteran has submitted several statements from himself and those close to him, relating how his hip pain affects his everyday life and activities. 



III. Legal Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (West 2014).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection is also available where a service-connected disability causes or aggravates a claimed disorder.  See 38 C.F.R. § 3.310 (2015).

A Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2015). 

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left hip disability.

The Veteran maintains that he developed a left hip disorder as a result of his active service, and/or as the result of his other service-connected disabilities.  However, the Veteran's service treatment records (STRs) are negative for any left hip complaints, issues, or treatment.  

Moreover, the first documented medical report of a left hip issue was at the October 2011 VA examination, close to 14 years after separation from service.  With respect to negative evidence, the fact that there were no records of any complaints or treatment for a left hip disorder for many years weighs against the claim, particular where an explanation for the gap in time is not evident.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).

Additionally, the record weighs against a finding of a nexus.  The Board has considered the Veteran's statements asserting a nexus between his diagnosed left hip disability and his military service.  In this regard, the Board notes that the Veteran is competent to report hip symptoms that are readily observable through his senses, and do not require medical expertise.  See Layno v. Brown, 6 Vet. App. 465   (1994).  However, the Veteran is not competent to provide an opinion regarding the etiology of his left hip disability because he lacks the required medical skill and knowledge.  The Board finds that the determination of the cause of a left hip disorder, particularly where the disorder involves an unforeseen pathological process, is beyond the capabilities of a layperson.

The only competent medical evidence of record concerning nexus speaks against any connection between the Veteran's left hip degenerative joint disease and his active service and/or other service-connected disabilities.  The December 2015 VA examiner opined that "wear and tear" were the most likely causes of the Veteran's bilateral hip problems, and that since the Veteran developed a bilateral hip disorder when he was younger than 50, genetic factors could be a possible of the disorder.  The examiner also related that the Veteran's left hip was not aggravated by his other service-connected disabilities, as medical literature did not support degenerative joint disorder in one joint (the Veteran's knees and/or spine) causing degenerative joint disorder in another joint (the Veteran's hips, and more specifically left hip), "except in amputees where weight bearing i[s] increased in the remaining limb."  This opinion is considered probative as it is definitive, based upon a complete review of the Veteran's claims file, and support by detailed rationale.  Accordingly, the December 2015 opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight; nor has the Veteran provided any other opinions speaking to the etiology of his left hip disability which would be favorable to him.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board acknowledges that the Veteran has submitted photocopies of multiple Board decisions granting service connection for other appellants' hip disorders as secondary to knee disabilities.  The Veteran alleges that those submissions show that his left hip disorder should be service-connected.  However, Board decision do not have precedential value and each case before the Board must be evaluated on the facts presented in that specific case, with application of applicable law, regulations, and precedent Court and General Counsel opinions.  38 U.S.C.A. § 7104 (West 2014).

In short, the only competent evidence of record indicates that the left hip disability did not originate in service, and is not proximately related (i.e., caused or aggravated) by any service-connected disability.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left hip disability, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities, is denied. 



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


